Name: Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines
 Type: Regulation
 Subject Matter: marketing;  consumption;  health;  fisheries;  foodstuff
 Date Published: nan

 Avis juridique important|31989R2136Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines Official Journal L 212 , 22/07/1989 P. 0079 - 0081 Finnish special edition: Chapter 4 Volume 3 P. 0133 Swedish special edition: Chapter 4 Volume 3 P. 0133 COUNCIL REGULATION (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3796/81 provides for the possibility of adopting common marketing standards for fishery products in the Community, particularly in order to keep products of unsatisfactory quality off the market and to facilitate trade relations based on fair competition; Whereas the adoption of such standards for preserved sardines is likely to improve the profitability of sardine production in the Community, and the market outlets therefor, and to facilitate disposal of the products; Whereas it must be specified in this context, particularly in order to ensure market transparency, that the products concerned must be prepared exclusively with fish of the species ´Sardina pilchardus Walbaum' and must contain a minimum quantity of fish; Whereas, in order to ensure good market presentation, the criteria for the preparation of the fish prior to packaging, the presentations in which it may be marketed and the covering media and additional ingredients which may be used should be laid down; whereas these criteria must not, however, be such as to preclude the introduction of new products on to the market; Whereas, to prevent the marketing of unsatisfactory products, certain criteria which preserved sardines must satisfy in order to be marketed in the Community for human consumption should be defined; Whereas Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States related to the labelling, presentation and advertising of (3) OJ No L 379, 31. 12. 1981, p. 1. (4) OJ No L 148, 1. 6. 1989, p. 1. foodstuffs for sale to the ultimate consumer (5) as last amended by Directive 86/197/EEC (6) and Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to making-up by weight or by volume of certain pre-packaged products (7) as last amended by Directive 78/891/EEC (8), specify the particulars required for correct information and protection of the consumer as regards the contents of packages; whereas, for preserved sardines, the trade description should be determined according to the culinary preparation proposed, having particular regard to the ratio between the various ingredients in the finished product; whereas, where the covering medium is oil, the way in which the oil must be described should be specified; Whereas the Commission should have responsibility for the adoption of any technical implementing measures, HAS ADOPTED THIS REGULATION: Article 1 This Regulation defines the standards governing the marketing of preserved sardines in the Community. Article 2 Only products meeting the following requirements may be marketed as preserved sardines and under the trade description referred to in Article 7: - they must be covered by CN codes 1604 13 10 and ex 1604 20 50; - they must be prepared exclusively from fish of the species ´Sardina pilchardus Walbaum'; - they must be pre-packaged with any appropriate covering medium in a hermetically sealed container; - they must be sterilized by appropriate treatment. Article 3 The sardines must, to the extent required for good market presentation, be appropriately trimmed of the head, gills, (9) OJ No L 33, 8. 2. 1979, p. 1. (10) OJ No L 144, 29. 5. 1986, p. 38. (11) OJ No L 46, 21. 2. 1976, p. 1. (12) OJ No L 311, 4. 11. 1978, p. 21. caudal fin and internal organs other than the ova, milt and kidneys, and, acccording to the market presentation concerned, backbone and skin. Article 4 Preserved sardines may be marketed in any of the following presentations: 1. sardines: the basic product, fish from which the head, gills, internal organs and caudal fin have been appropriately removed. The head must be removed by making a cut perpendicular to the backbone, close to the gills; 2. sardines without bones: as the basic product referred to in point 1, but with the additional removal of backbone; 3. sardines without skin or bones: as the basic product referred to in point 1, but with the additional removal of the backbone and skin; 4. sardine fillets: portions of flesh obtained by cuts parallel to the backbone, along the entire length of the fish, or a part thereof, after removal of the backbone, fins and edge of the stomach lining. Fillets may be presented with or without skin; 5. sardine trunks: sardine portions adjacent to the head, measuring at least 3 cm in length, obtained from the basic product referred to in point 1 by making transverse cuts across the backbone; 6. any other form of presentation, on condition that it is clearly distinguished from the presentations defined in points 1 to 5. Article 5 For the purposes of the trade description laid down in Article 7, a distinction shall be drawn between the following covering media, with or without the addition of other ingredients: 1. olive oil; 2. other refined vegetable oils, including olive-residue oil used singly or in mixtures; 3. tomato sauce; 4. natural juice (liquid exuding from the fish during cooking), saline solution or water; 5. marinade, with or without wine; 6. any other covering medium, on condition that it is clearly distinguished from the other covering media defined in points 1 to 5. These covering media may be mixed, but olive oil may not be mixed with other oils. Article 6 1. After sterilization, the products in the container must satisfy the following minimum criteria: (a) for the presentations defined in points 1 to 5 of Article 4, the sardines or parts of sardine must: - be reasonably uniform in size and arranged in an orderly manner in the container, - be readily separable from each other, - present no significant breaks in the abdominal wall, - present no breaks or tears in the flesh, - present no yellowing of tissues, with the exception of slight traces, - comprise flesh of normal consistency. The flesh must not be excessively fibrous, soft or spongy, - comprise flesh of a light or pinkish colour, with no reddening round the backbone, with the exception of slight traces; (b) the covering medium must have the colour and consistency characteristic of its description and the ingredients used. In the case of an oil medium, the oil may not contain aqueous exudate in excess of 8 % of net weight; (c) the product must retain the odour and flavour characteristics of the species ´Sardina pilchardus Walbaum' and the type of covering medium, and must be free of any disagreeable odour or taste, in particular bitterness, or taste of oxidation or rancidity; (c) the product must be free of any foreign bodies; (e) in the case of products with bones, the backbone must be readily separable from the flesh and friable; (f) products without skin and without bones must present no significant residues thereof. 2. The container may not present external oxidation or deformation affecting good commerical presentation. Article 7 Without prejudice to Directives 79/112/EEC and 76/211/EEC, the trade description on the pre-packaging of preserved sardines must correspond to the ratio between the weight of sardines in the container after sterilization and the net weight, both expressed in grams. (a) For the presentations defined in points 1 to 5 of Article 4, the ratio shall be not less than the following values: - 70 % for the covering media listed in points 1, 2, 4 and 5 of Article 5, - 65 % for the covering medium described in point 3 of Article 5; - 50 % for the covering media referred to in point 6 of Article 5. Where these values are complied with, the trade description must correspond to the presentation of the sardine on the basis of the corresponding designation referred to in Article 4. The designation of the covering medium must form an integral part of the trade description. In the case of products in oil, the covering medium must be designated by one of the following expressions: - ´in olive oil', where that oil is used, or - ´in vegetable oil', where other refined vegetable oils, including olive-residue oil, or mixtures thereof are used, or - ´in . . . oil', indicating the specific nature of the oil. (b) For the presentations referred to in point 6 of Article 4, the ratio referred to in the first subparagraph must be at least 35 %. (c) In the case of culinary preparations other than those defined in (a), the trade description must indicate the specific nature of the culinary preparation. By way of derogation from Article 2, second indent at point (b) of this Article, preparations using homogenized sardine flesh, involving the disappearance of its muscular structure, may contain the flesh of other fish which have undergone the same treatment provided that the proportion of sardines is at least 25 %. (d) The trade description, as defined in this Article, shall be reserved for the products referred to in Article 2. Article 8 Where necessary, the Commission shall adopt, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81, the measures necessary to apply this Regulation, in particular the sampling plan for assessing conformity of manufacturing batches with the requirements of this Regulation. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1989. For the Council The President C. ROMERO HERRERA